STATE OF NORTH CAROLINA
v.
TAMMY TAWANDA SWINTON.
No. COA08-22
North Carolina Court of Appeals
Filed July 1, 2008
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Larissa S. Williamson, for the State.
Jon W. Myers, for defendant-appellant.
CALABRIA, Judge.
On 29 May 2007, Tammy Tawanda Swinton ("defendant") pled guilty to (I) maintaining a vehicle, dwelling, place for use, or sale of a controlled substance and (II) possession with an intent to manufacture, sell, or deliver cocaine. Judge Mark E. Powell ("Judge Powell) sentenced defendant to a minimum term of eight months to a maximum term of ten months in the North Carolina Department of Correction. Judge Powell suspended defendant's sentence and placed defendant on supervised probation for a period of thirty months, including six months of intensive supervised probation. Defendant appeals. On appeal, defense counsel represents that he has been unable to identify any issues that, in his opinion, have sufficient merit to support an argument and, consequently, submits the appellant's brief pursuant to Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, reh'g denied, 388 U.S. 924, 18 L.Ed.2d 1377 (1967) and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985).
By letter dated 15 February 2008, defense counsel informed defendant that in his opinion he was unable to find error in her trial and that defendant could file her own arguments with this Court, if she so desired. Copies of the transcript, record and the brief filed by counsel were sent to defendant. Accordingly, we hold that defendant's counsel has substantially complied with the holdings in Anders and Kinch.
Defendant has not filed any written arguments in this Court, and a reasonable time for her to have done so has passed.
In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit appear. Finding no possible prejudicial error, we affirm the judgment of the trial court.
No error.
Chief Judge MARTIN and Judge STROUD concur.
Report per Rule 30(e).